      Case 1:18-cr-00759-RMB Document 25 Filed 01/28/19 Page 1 of 6
         Case 1:18-cr-00759-RMB Document 24-1 Filed 01/28/19 Page 1 of 6


                                                                                   USDC SDNY
                                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                      DOC#:           I
- - - - - - - - - - - - -                            -   - -   X              'L   DATE FILED:   1  t1--~,er
UNITED STATES OF AMERICA

                 - v.       -                                               PRO'l'ECTIVE ORDER

JAMES MOORE,                                                                18 Cr. 759(RMB)

                                      Defendant.

- - - - - - - - - - - - - - - - - -                            X



                 Upon the application of the Government, with the

consent of the defendant, James Moore, through undersigned

counsel, and the defendant having requested discovery under Fed.

R. Crim. P. 16, the Court hereby finds and orders as follows:

                 1.         Disclosure            Material.        The     Government        will    make

disclosure             to        the        defendant       of          documents,        objects       and

information,                including             electronically             stored        information

( "ESI") ,       pursuant to Federal Rule of Criminal Procedure 16,                                      18

U.S.C.       §    3500,           and       the    Government's           general      obligation        to

produce exculpatory and impeachment material in criminal cases,

all   of         which          will        be    referred         to     herein     as    "Disclosure

Material."            The        Government's            Disclosure        Material       may    include

material         that           (i)    affects      the     privacy,        confidentiality,            and

business         interests             of    individuals           and    entities     not      named    as

parties          in     this          case;       (ii)     would         impede,     if    prematurely

disclosed,            the       Government's        ongoing         investigation of uncharged

indi victuals;          (iii)         would risk prejudicial pretrial publicity if
       Case 1:18-cr-00759-RMB Document 25 Filed 01/28/19 Page 2 of 6
       Case 1:18-cr-00759-RMB Document 24-1 Filed 01/28/19 Page 2 of 6




publicly disseminated;                and       (iv)       that    is     not    authorized              to    be

disclosed      to        the   public       or        disclosed         beyond        that       which         is

necessary for the defense of this criminal case.

              2.         Sensitive         Disclosure          Material.             Certain          of      the

Government's             Disclosure         Material,              referred          to        herein          as

"Sensitive         Disclosure Material,"                    contains       information            ( i)     that

identifies,        or     could      lead       to    the    identification               of    individual

victims,      (ii)       relates      to    trade          secrets      and     sensitive business

information         of    victims,         or    (iii)       contains         sensitive          financial

information         and    identifiers,              such    as    bank       accounts          and      social

security     numbers.          The    Government's            designation             of       material        as

Sensitive          Disclosure         Material              will     be       controlling                absent

contrary order of the Court.

              3.         Good Cause.        There is good cause for entry of the

protective order set forth herein:

              4.         Disclosure Material shall not be disclosed by the

defendant      or       defense      counsel,          including          any    successor            counsel

( "the defense")           other      than       as    set    forth       herein,          and    shall        be

used    by    the        defense      solely          for     purposes          of    defending               this

action.      The defense          shall         not    post       any Disclosure Material                       on

any Internet         site or network site to which persons                                      other than

the    parties       hereto       have      access,          and     shall       not       disclose            any

Disclosure Material               to the media or any third party except as

set forth below.


                                                       2
       Case 1:18-cr-00759-RMB Document 25 Filed 01/28/19 Page 3 of 6
       Case 1:18-cr-00759-RMB Document 24-1 Filed 01/28/19 Page 3 of 6




               5.      Disclosure         Material        may     be    disclosed        by    each

defense counsel to:

                       (a)     The    defendant          represented       by    that     defense

counsel;

                       (b)     Personnel       for       whose     conduct       that     defense

counsel is responsible,               i.e.,    personnel employed by or retained

by counsel, as needed for purposes of defending this action;

                       (c)     Independent             expert     witnesses       or     advisors

retained,       pursuant        to    a    written       retainer       agreement,       by     that

defense counsel in connection with this criminal case;

                       (d)    Prospective witnesses,               and their counsel,            for

purposes of defending this action; and,

                        (e)    Such       other        persons     as     hereafter       may     be

authorized by the Government or by order issued by the Court.

                6.    The     defendant       shall      not     disclose       any    Disclosure

Material.

                7.    The defense shall provide a copy of this Order to

prospective witnesses and persons retained by defense counsel to

whom     the        defense     has       provided       Disclosure        Material       or     the

Government's ESI production.                   All such persons shall be subject

to the     terms       of     this    Order.      Defense       counsel    shall       maintain a

record     of       what     information       has      been     disclosed      to     which    such

persons.




                                                   3
           Case 1:18-cr-00759-RMB Document 25 Filed 01/28/19 Page 4 of 6
           Case 1:18-cr-00759-RMB Document 24-1 Filed 01/28/19 Page 4 of 6




               8.        The       Government           may           authorize,                in      writing,

disclosure          of       Disclosure          Material                 beyond           that        otherwise

permitted by this Order without further order of this Court.

               9.     This Order does not prevent the disclosure of any

Disclosure Material in any hearing or trial held in this action,

or    to    any     judge         or    magistrate          judge,             for     purposes         of     this

action.      However,          Sensitive Disclosure Material pertinent to any

motion before the Court                    should initially be                         filed under             seal,

absent      consent         of    the    Government             or    order           of   the        Court.     All

filings should comply with the privacy protection provisions of

Ped. R. Crim. P. 49.1.

                      Disclosure and Protection of Seized ESI

               10.       The Government has advised that information that

may    be     subject        to    disclosure          in       this           case    may       be    contained

within ESI that the Government has seized or will seize during

the course of the Government's investigation in this matter.

                11.      The       Government          is       authorized                 to     disclose        to

defense       counsel,            for     use    solely           as           permitted          herein,        the

entirety       of      such       seized       ESI     as       the       Government             believes        may

contain        disclosure               material           ("the          Seized           ESI         Disclosure

Material") .          The      defendant,        his       defense             counsel,         and     personnel

for    whose        conduct            defense       counsel              is     responsible-that                is,

personnel         employed         by     or    retained             by        counsel-may            review     the

Seized ESI          Disclosure Material                    to    identify i terns                pertinent        to


                                                       4
         Case 1:18-cr-00759-RMB Document 25 Filed 01/28/19 Page 5 of 6
         Case 1:18-cr-00759-RMB Document 24-1 Filed 01/28/19 Page 5 of 6




the defense.       They shall not further disseminate or disclose any

portion     of     the     Seized       ESI     Disclosure            Material      except     as

otherwise set forth under this Order.

             12.        This      Order       places        no        restriction      on     the

defendant's use or disclosure of ESI that originally belonged to

the defendant.

                         Return or Destruction of Material

             13. Except for Disclosure Material that has been made

part of the record of this case, the defense shall return to the

Government         or     securely        destroy      or        delete      all    Disclosure

Material,     including the Seized ESI                 Disclosure Material,                 within

30 days of the expiration of the period for direct appeal from

any verdict        in the      above-captioned case;                  the period of direct

appeal     from     any    order     dismissing        any       of    the   charges    in     the

above-captioned           case;    or   the    granting          of    any motion      made     on

behalf of the Government dismissing any charges                               in the above-

captioned case, whichever date is later.

                               Retention of Jurisdiction

             14.        The provisions of this Order shall not terminate

at the conclusion of this prosecution and the Court will retain

jurisdiction to enforce this Order following termination of the

case.




                                                5
      Case 1:18-cr-00759-RMB Document 25 Filed 01/28/19 Page 6 of 6
       Case 1:18-cr-00759-RMB Document 24-1 Filed 01/28/19 Page 6 of 6




                          Execution in Counterparts

             15.   This    Order     may       be   executed    in    one    or     more

counterparts,      each of which will be deemed an original but all

of   which   together     will     constitute       one   and   the    same       Order.

Signature pages may be by fax or by                   . pdf and such        signatures

shall be deemed as valid originals.

AGREED AND CONSENTED TO:

      Geoffrey S. Berman
      United States Attorney

by;~--=,
  Mart' Bell
                   0___.--~                                Date:




                                                           Date:      J-~~-cJD/9
                             Moore




                                 SO ORDERED:




                                 HONORABLE RICHARD M. BERMAN
                                 UNITED STATES DISTRICT JUDGE
                                 SOUTHERN DISTR/.T OF NEW YORK

                                           1(1,,1,


                                           6
